IN THE UNITED STATES COURT OF APPEALS

                            FOR THE FIFTH CIRCUIT
                               _______________

                                  No. 96-40698
                               Summary Calendar
                                _______________



                                 VICKI MAJOR,

                                                         Plaintiff-Appellant,

                                      VERSUS

                       HOECHST CELANESE CORPORATION,

                                                         Defendant-Appellee.


                         _________________________

              Appeal from the United States District Court
                   for the Southern District of Texas
                              (C-95-CV-382)
                        _________________________

                               February 5, 1997

Before SMITH, DUHÉ, and BARKSDALE, Circuit Judges.

JERRY E. SMITH, Circuit Judge:*



      Vicki    Major   appeals    a   summary   judgment     on   her   claim   of

intentional infliction of emotional distress (“i.i.e.d.”) against

Hoechst Celanese Corporation (“HCC”). Finding no error, we affirm.



                                        I.

      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circumstances
set forth in 5TH CIR. R. 47.5.4.
     Major was employed by HCC as a technical document entry clerk

in the company's library.        She was instructed by her supervisor,

Marsha Wilson, to destroy a reel of microfilm that Wilson indicated

did not contain technical information and therefore was no longer

needed   pursuant   to   HCC’s   document   retention   policy.   Major

expressed concern about the destruction of the film, disbelieving

Wilson’s conclusion that the film contained no technical in-

formation.

     At an HCC meeting two months later, Ruth Umfleet, Major’s

second supervisor, asked Major whether she had complied with

Wilson’s instruction. Major indicated that she had not, but rather

that she had placed the film in a safe placeSSher home.           Wilson

informed Major that it was theft to take company property home and

instructed her to return the film to HCC.       Major complied and was

not disciplined in any manner.

     Major filed suit in Texas state court, alleging i.i.e.d.       The

gravamen of her complaint was that she was ordered erroneously to

destroy documents containing technical information and that she was

accused by Wilson of theft following her refusal to comply.         HCC

removed the case to federal court.          The district court granted

summary judgment for HCC.



                                    II.

     We review a grant of summary judgment de novo.        See Hanks v.



                                     2
Transcontinental Gas Pipe Line Corp., 953 F.2d 996, 997 (5th Cir.

1992).      Summary    judgment    is   appropriate      “if   the    pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law.”              FED. R. CIV. P. 56(c).

      To   recover    for   i.i.e.d.,       a    plaintiff   must    prove   that

(1) defendant acted intentionally or recklessly; (2) defendant’s

conduct was extreme and outrageous; (3) defendant caused the

plaintiff emotional distress; and (4) the emotional distress was

severe.    See Randall’s Food Mkts. v. Johnson, 891 S.W.2d 640, 644

(Tex. 1995).     Extreme and outrageous conduct is that which is “'so

outrageous in character, and so extreme in degree, as to go beyond

all possible bounds of decency, and to be regarded as atrocious,

and utterly intolerable in a civilized society.'”                    Id. (citing

Twyman v. Twyman, 855 S.W.2d 619, 621-22 (Tex. 1993)). An ordinary

employment dispute is not actionable as i.i.e.d.               See Atkinson v.

Denton Publishing Co., 84 F.3d 144, 151 (5th Cir. 1996).

      Assuming arguendo that Wilson accused Major of stealing HCC

property, such conduct is not extreme and outrageous.2                   Further

      2
        See, e.g., MacArthur v. University of Texas Health Ctr., 45 F.3d 890,
898-99 (5th Cir. 1995) (holding that employer’s intemperate and rude reprimand
and overreaction in falsely accusing plaintiff of sabotaging laboratory
experiment did not demonstrate outrageous conduct); Diamond Shamrock Refining &
Marketing Co. v. Mendez, 844 S.W.2d 198, 202 (Tex. 1992) (holding that employer’s
falsely depicting plaintiff as a thief was not outrageous conduct). The parties
disagree as to whether Wilson told Major that it was company policy not to steal
                                                                (continued...)

                                        3
more, Major’s reliance upon Dean v. Ford Motor Credit Co., 885 F.2d

300, 307 (5th Cir. 1989), is misplaced.                We explained in Dean that

it   was   the    defendant’s     intentional        placing   of   checks   in   the

plaintiff’s purse in an effort to frame her for theft that took

“this case beyond the realm of an ordinary employment dispute and

into the realm of an outrageous one.”                 Id.

      Major      next   alleges   that,       in    addition   to   the   microfilm

incident, her employment conditions at HCC were so “unreasonable”

and “horrible” that the conditions themselves support her inten-

tional infliction claim.          According to Major, she was subject to

constant criticism, stressful conversations, mistrust, and even a

co-worker’s looking through her desk for documents and other

materials that had not been filed.                 Complaints regarding ordinary

employment disputes do not give rise to claims for i.i.e.d.3

      AFFIRMED.




      2
       (...continued)
or actually accused Major of stealing. We need not resolve this factual dispute.

      3
        See, e.g., Atkinson, 84 F.3d at 151 (holding that superiors’ alleged
displays of disrespect and rudeness toward plaintiff are not extreme and
outrageous); MacArthur, 45 F.3d at 899 (holding that employer’s intemperate and rude
reprimands are not extreme and outrageous); Horton v. Montgomery Ward & Co., 827
S.W.2d 361, 368-70 (Tex. App.SSSan Antonio 1992, writ denied) (holding that “an
exchange of insults, indignities, annoyances, and other trivialities,” including
defacing plaintiff’s family pictures and frightening her by placing rattlesnake
rattlers on her desk, did not rise to the level of “extreme and outrageous”).

                                          4